


Exhibit 10.1






FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of June 17, 2015, by and between OXFORD FINANCE LLC, a Delaware
limited liability company with an office located at 133 North Fairfax Street,
Alexandria, Virginia 22314 (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 1.1 of the Loan Agreement
(as defined below) or otherwise a party thereto from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”), NEOSTEM, INC., a Delaware corporation with offices located at 420
Lexington Avenue, Suite 350, New York, NY 10170 (“Parent”) and the other
borrowers listed on the signature page of the Loan Agreement (individually and
collectively, jointly and severally, “Borrower”).
Recitals
A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of September 26, 2014 (as amended from time to time,
the “Loan Agreement”).
B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.
C.Borrower has requested that Collateral Agent and Lenders amend the Loan
Agreement to change the corporate names of Parent and PROGENITOR CELL THERAPY,
LLC.
D.Collateral Agent and Lenders have agreed to amend certain provisions of the
Loan Agreement, but only to the extent, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.
Agreement
Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
1.Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.
2.Amendments to Loan Agreement.
1.All references in the Loan Documents to Parent’s name “NEOSTEM, INC.” shall
hereafter mean and refer to “CALADRIUS BIOSCIENCES, INC.” “CALADRIUS
BIOSCIENCES, INC.” is hereby deemed to be “Parent” and a “Borrower” under the
Loan Agreement and the other Loan Documents, shall have all rights and
obligations of Parent and a Borrower thereunder, and agrees to be bound by all
the terms and conditions of the Loan Agreement and the other Loan Documents and
hereby makes to Collateral Agent all representations, warranties, grants of
security interest and covenants contained in the Loan Agreement and the other
Loan Documents as of the date hereof.
2.All references in the Loan Documents to Borrower’s name “PROGENITOR CELL
THERAPY, LLC” shall hereafter mean and refer to “PCT, LLC, A CALADRIUS COMPANY”
“PCT, LLC, A CALADRIUS COMPANY” is hereby deemed to be a “Borrower” under the
Loan Agreement and the other Loan Documents, shall have all rights and
obligations of a Borrower thereunder, and agrees to be bound by all the terms
and conditions of the Loan Agreement and the other Loan Documents and hereby
makes to Collateral Agent all representations, warranties, grants of security
interest and covenants contained in the Loan Agreement and the other Loan
Documents as of the date hereof.
3.Section 13 (Definitions). Subsection (e) of the defined term “Permitted
Indebtedness” hereby is amended and restated in its entirety as follows:
“(e)    Indebtedness consisting of capitalized lease obligations and purchase
money Indebtedness, in each case incurred by Borrower or any of its Subsidiaries
to finance the acquisition, repair, improvement or construction of fixed or
capital assets of such person, provided that (i) the aggregate outstanding
principal amount of all such Indebtedness does not exceed One Million Dollars
($1,000,000.00) at any time and (ii) the principal amount of such Indebtedness
does not exceed the lower of the cost or fair market value of the property so
acquired or built or of such repairs or improvements financed with such
Indebtedness (each measured at the time of such acquisition, repair, improvement
or construction is made);”




--------------------------------------------------------------------------------




3.Limitation of Amendments.
1.The amendments set forth in Section 2 are effective for the purposes set forth
herein and shall be limited precisely as written and shall not be deemed to (a)
be a consent to any amendment, waiver or modification of any other term or
condition of any Loan Document, or (b) otherwise prejudice any right or remedy
which Collateral Agent or any Lender may now have or may have in the future
under or in connection with any Loan Document.
2.This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
4.Representations and Warranties. To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:
1.Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
2.Borrower has the power and authority to execute and deliver this Amendment and
to perform its obligations under the Loan Agreement, as amended by this
Amendment;
3.The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the Effective Date, or subsequent thereto, remain true, accurate and
complete and have not been amended, supplemented or restated (except for the
amendments delivered pursuant to Section 6(iii) below) and are and continue to
be in full force and effect;
4.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;
5.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;
6.The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
7.This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
5.Counterparts. This Amendment may be executed in any number of counterparts and
all of such counterparts taken together shall be deemed to constitute one and
the same instrument.
6.Effectiveness. This Amendment shall be deemed effective upon the due execution
and delivery to Collateral Agent and Lenders of (i) this Amendment by each party
hereto, (ii) updated Corporate Borrowing Certificates for Parent and PCT, LLC, A
CALADRIUS COMPANY, (iii) copies of the amendments to the Operating Documents of
Parent evidencing Parent’s corporate name change, (iv) copies of the amendments
to the Operating Documents of PCT, LLC, A CALADRIUS COMPANY evidencing PCT, LLC,
A CALADRIUS COMPANY’s corporate name change, (v) an amended UCC financing
statement for Parent, (vi) an amended UCC financing statement for PCT, LLC, A
CALADRIUS COMPANY and (vii) Borrower’s payment of all Lenders’ Expenses incurred
through the date of this Amendment.


[Balance of Page Intentionally Left Blank]












--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
BORROWER:
 
 
CALADRIUS BIOSCIENCES, INC. (F/K/A NEOSTEM, INC.)
 
PCT ALLENDALE, LLC
 
 
 
By /s/ David J. Mazzo
 
By: /s/ George Goldberger
Name: David J. Mazzo, PhD
 
Name: George Goldberger
Title: CEO
 
Title: Manager
 
 
 
NEOSTEM ONCOLOGY, LLC
 
ATHELOS CORPORATION
 
 
 
By: /s/ David J. Mazzo
 
By: /s/ David J. Mazzo
Name: David J. Mazzo, PhD
 
Name: David J. Mazzo, PhD
Title: Manager
 
Title: Manager
 
 
 
AMORCYTE, LLC
 
PCT, LLC, A CALADRIUS COMPANY (F/K/A PROGENITOR CELL THERAPY, LLC)
 
 
 
By:/s/ David J. Mazzo
 
By: /s/ David J. Mazzo
Its: Manager
 
Its: Manager
 
 
 
NEOSTEM FAMILY STORAGE, LLC
 
STEM CELL TECHNOLOGIES, INC.
 
 
 
By: /s/ George Goldberger
 
By: /s/ David. J Mazzo
Its: Manager
 
Its: Manager
COLLATERAL AGENT AND LENDER:
 
 
OXFORD FINANCE LLC
By: /s/ Mark Davis
 
 
Name: Mark Davis
 
 
Title: Vice President- Finance, Secretary & Treasurer
 
 







[Signature Page to First Amendment to Loan and Security Agreement]




